DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 to 20 are presented for examination.  
Specification
The disclosure is objected to because of the following informalities: please remove the repeated phrase “a corresponding” on line 4 paragraph 035.  
Appropriate correction is required. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2 and 10 are objected to because of the following informalities:  
Claim 1 change “the first interleaver” on line 10 to – “the interleaver---.  
Claim 2, change its dependency.
Claim 10, revise the phrase “said one of the second plurality of data portions is a first one of the plurality of data portions” to – said one of the second plurality of data portions is a second one of the plurality of data portions--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 to 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn et al. (USPAP 2019/0245627).
Claim 18:
Rahn substantially teaches the claimed invention.  Rahn teaches optical network systems and components, the optical network having a hub configuration comprising: a hub (920) having a transmitter and a receiver and outputting a plurality of subcarriers to one or more leaf nodes (see fig, 12 a and par. 0173).  Rahn teaches the transmitter (310) receives multiple client data (352-1 to 352-4 (see fig. 3 & par. 0089).   Rahn teaches that each leaf node includes a receiver for receiving all the subcarriers (SC1-SC4) and outputting less than all data received from the client data streams (see par. 0173).  
Rahn also teaches that the subcarriers are equal to the independent input client data streams (352) wherein each subcarrier (SC1 to SC4) carries data associated with a respective client data stream.  Rahn teaches client data stream (352) is mapped to the subcarriers wherein client data stream (352-1 to 352-3) (“first portion”) are mapped to subcarriers (SC1 to SC4) (see par. 0119).   Rahn also teaches two or more subcarrier (SC3 and SC4) may receive client data stream (352-3) ((see par. 0119).  
Rahn teaches that leaf 1 may detect all of the subcarriers (SC1-SC4) but may output the data from the data stream from one of subcarriers SC1 (see par. 0173).  Rahn does not specifically the limitation of “the second leaf node receiving the first and second optical subcarriers and outputting the second data but not the first data;” however, this teachings is obvious to the teachings of Rahn since Rahn teaches that the receiver may select one of the subcarrier and may output data from one of the client data streams (352).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Rahn would comprise the limitation of : the second leaf node receiving the first and second optical subcarriers and outputting the second data but not the first data because, Rahn teaches an optical network for improved network flexibility includes receiving client data and outputting less than the data received.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ an optical network for improved network flexibility by outputting less data than received as taught by Rahn (see par. 0177).
As per claim 19, Rahn teaches that the subcarriers are Nyquist subcarrier (par. 0117).
As per claim 20, Rahn teaches that the hub incudes transmitter and receiver and the transmitter include FEC encoders (405) receiving client data streams (352-1—352-4) (see fig, 3 and par 101).  Rahn also teaches that each of the FEC encoder receives a particular one of the plurality of independent input data streams of bits and perform error correction on the received data stream (see par. 0103).


Allowable Subject Matter
Claims 1 to 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of novel limitation not found in the prior art made of record.    For instance, Cai et al. (USP 9634803) discloses an optical subcarrier multiplex system comprising encoding an input signal with a forward error correction code (FEC), interleaving the encoded data outputted from the FEC encoder and mapping the data through a symbol mapper using a modulation scheme such as QAM.  Cai further teaches demultiplexing the received high symbol rate signal to a plurality of low symbol rate signal and modulating each of the plurality of low symbol rate signal with a different subcarrier frequency.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “an interleaver circuit operable to receive a first one of the first plurality of data portions and a first one of the second plurality of data portions, the interleaver  circuit having an output that supplies said first one of the first plurality of data portions and said first one of the second plurality of data portions” (claim 1).  The prior art made of record, fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “a first de-interleave circuit operable to receive first signals indicative of the first phase corrected output signals, the first de-interleave circuit having a plurality of outputs, each of which supplying a respective one of a first plurality of data portions” (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rickard et al.		(WO2005/043786 A1) discloses an apparatus and method for generating and receiving optical subcarrier multiplexed signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112